Exhibit 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) dated as of
April 29, 2015 (the “Effective Date”), by and among EXLSERVICE HOLDINGS, INC., a
Delaware corporation (together with its successors and assigns, “Holdings” or
the “Company”, and together with any subsidiaries of Holdings, the “Companies”),
and Rohit Kapoor (the “Executive”).

W I T N E S S E T H :

A. The Companies and Executive are currently parties to an Amended and Restated
Employment and Non-Competition Agreement dated as of December 16, 2008 (as
amended and renewed through the date hereof, the “Current Employment
Agreement”).

B. The Company desires to continue to employ Executive, and Executive is willing
to continue to be employed by the Company, on the terms and conditions set forth
in this Agreement, which shall supersede the Current Employment Agreement,
effective as of the Effective Date.

C. Executive acknowledges that (i) Executive’s continued employment with the
Company will provide Executive with trade secrets of and confidential
information concerning the Companies and (ii) the covenants contained in this
Agreement are essential to protect the business and goodwill of the Companies.

Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties set forth below, and intending to be legally bound
hereby, the parties agree as follows:

Section 1. Employment. The Company hereby continues to employ Executive, and
Executive hereby accepts such continued employment, on the terms and conditions
set forth in this Agreement. Executive represents that Executive is not a party
to any agreement that restricts Executive’s right or ability to freely carry out
Executive’s duties hereunder.

Section 2. Employment Term. Subject to the provisions of Section 7 of this
Agreement, the term of the Executive’s employment under this Agreement shall
commence on January 1, 2015 and end on December 31, 2017 (the “Initial
Employment Term”); provided, however, that the Initial Employment Term shall be
automatically extended for successive twelve (12) month periods unless, no later
than 120 days prior to the expiration of the Initial Employment Term or any
extension thereof, either party hereto shall provide written notice to the other
party hereto of its or his desire not to extend the Employment Term hereof (the
Initial Employment Term together with any extension shall be referred to
hereinafter as the “Employment Term”).

 

1



--------------------------------------------------------------------------------

Section 3. Duties, Authority, Status and Responsibilities.

(a) Executive shall serve as the Chief Executive Officer of the Company, and in
such other position as the Board of Directors of the Company (the “Board”) may
from time to time reasonably determine, subject at all times to the direction,
supervision and authority of the Board. Executive’s duties shall include such
duties as the Board may from time to time reasonably assign. The Company agrees
to provide Executive such assistance and work accommodations as are suitable to
the character of his positions with the Company and adequate for the performance
of his duties. The Executive shall be based at the Company’s executive offices
in the metropolitan New York City area.

(b) During the Employment Term and except as otherwise agreed by the Company,
Executive shall devote Executive’s full employable time, attention and
reasonable best efforts to the business affairs of the Companies (except during
vacations or illness) and will not actively engage in outside activities,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage unless such activity (and the amount thereof) is approved by the
Board; provided, that, nothing herein shall preclude Executive from (i) engaging
in charitable activities and community affairs and (ii) managing Executive’s
personal investments and affairs, so long as such activities (x) do not
interfere, other than in an immaterial way, with the performance of Executive’s
duties and responsibilities hereunder, (y) adversely impact the business or
reputation of the Company or any of its affiliates, or (z) constitute a breach
of any of Sections 9 through 11 hereof (it being understood that Board approval
shall remain required for any foregoing activities engaged in at or on behalf of
business organizations. Executive’s list of approved outside activities with a
description of the nature, scope and time commitment for each of such outside
activities is attached hereto as Schedule 3(b) (the “Outside Activities”)1 (it
being understood that such approval is based on the descriptions set forth in
Schedule 3(b) and the level of activity and the nature of the activities remains
consistent with the description set forth therein). The Board may request
Executive to take reasonable steps to terminate an affiliation with any entity
listed on Schedule 3(b) as promptly as practicable, but, in any event, no later
than three (3) months after such request (provided, however, if Executive is
required to divest any equity securities, Executive shall have six (6) months
from the date of such request to dispose of such securities), if, in the Board’s
reasonable determination, Executive’s affiliation with any such entity listed on
Schedule 3(b) presents, or would present, a material harm to the reputation,
business or prospects of the Company. Subject to Executive’s election or
appointment as such, Executive further agrees to serve (without additional
compensation) if so designated by the stockholders of the Companies, as
applicable, during the Employment Term as a director and a

 

1  Schedule to be updated by Executive.

 

2



--------------------------------------------------------------------------------

member of any committee of the board of directors of any of the Companies. In
addition to the other titles and responsibilities described in this Section 3,
if requested by the Board, Executive shall serve (without additional
compensation) during the Employment Term as an officer of any of the
subsidiaries of the Company.

Section 4. Cash Compensation.

(a) Subject to paragraph (b) below, during the Employment Term, Executive shall
receive an annual base salary (the “Base Salary”) of SIX HUNDRED THOUSAND AND
00/100 DOLLARS ($600,000) (the “Initial Base Salary”). Notwithstanding the
provisions of Section 4(b), the Base Salary shall be reviewed no less frequently
than annually during the Employment Term for increase, if any, in the sole
discretion of the compensation committee of the Board (“Compensation
Committee”). The Base Salary shall not be decreased at any time, or for any
purpose, during the Employment Term, unless a Company-wide decrease in pay is
implemented. In such case, any decrease in the Base Salary shall be no greater,
as a percentage of the Base Salary, than the lowest percentage decrease in the
base salary of any other member of the Company’s senior management. The Base
Salary shall be payable in accordance with the customary payroll practices of
the Company for salaried employees.

(b) Executive shall have an opportunity to receive an annual cash bonus equal to
100% of Base Salary at target, with a maximum payment of no greater than 200% of
Base Salary, with respect to each calendar year that ends during the Employment
Term. The Compensation Committee shall determine the criteria and thresholds at
which the target and maximum bonus shall be earned, as well as the level of
attainment of the bonus criteria below which no bonus shall be earned, and the
level of attainment at which a bonus of other than 100% or 200% of Base Salary
shall be earned. To the extent there are extraordinary events such as
acquisitions or dispositions, targets will be amended by the Board to reflect
those events. Executive shall be paid Executive’s annual cash bonus (if any)
when bonuses are paid generally to senior officers of the Company following
completion of the audited financial statements of the Company. Such bonus shall
be paid no later than December 31 of the calendar year following the year in
which such bonus is earned. With respect to any tax year in which the Company is
subject to Section 162(m) of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated thereunder (the “Code”), the Committee may
determine to take such actions as shall be necessary to preserve the tax
deductibility of the bonus. In that event, this Section 4(b) shall construed in
a fashion that achieves that goal.

Section 5. Reimbursement of Expenses. Executive shall be entitled to receive
prompt reimbursement for all travel and business expenses reasonably incurred by
Executive (in accordance with the policies and procedures established from time
to time by the Company) in performing services hereunder during the Employment
Term; provided that Executive shall promptly and properly account therefor in
accordance with the Company’s expense policy.

 

3



--------------------------------------------------------------------------------

Section 6. Other Benefits.

(a) Benefit Plans, etc. During the Employment Term, Executive shall (i) be able
to participate in all employee benefit plans and programs that are currently
made available to the Company’s senior executives generally or to its employees
generally, including, without limitation, pension, profit-sharing, savings and
other retirement plans or programs, medical, dental, hospitalization, short-term
and long-term disability and life insurance plans or programs, accidental death
and dismemberment protection, travel accident insurance, and any other employee
welfare benefit plan or program that may be sponsored by the Company from time
to time, whether funded or unfunded, and (ii) receive such additional fringe
benefits and perquisites as the Board may, in its sole discretion, from time to
time determine. Nothing in this Agreement shall be construed to require the
Company to establish or maintain any such plans, programs, benefits or
perquisites.

(b) Tax Planning Assistance. The Company shall reimburse Executive up to $12,000
for expenses incurred during the Employment Term in connection with personal tax
and estate planning.

(c) Vacations. Executive shall be entitled to four (4) weeks vacation with pay
during each year that ends during the Employment Term. Vacations shall not be
taken in a manner which will unreasonably interfere with Executive’s duties
hereunder. Executive shall also be entitled to all paid holidays and personal
days given by the Company to its senior executives.

(d) Travel. See Schedule 6 attached hereto.

(e) Transportation. See Schedule 6 attached hereto.

(f) Relocation. If Executive relocates his residence at the request of the
Company during the Employment Term, the Company shall reimburse Executive for
the cost of relocating himself and his immediate family, as reasonably
determined at such time by the Board.

(g) Additional Fringe Benefits. During the Employment Term, Executive shall be
entitled to additional benefits listed on Schedule 6 hereto.

(h) Equity Awards. Executive shall be eligible to receive equity-based awards
annually during the Employment Term. The Compensation Committee shall have the
sole discretion to determine the amount and form of any such awards; provided
that in making such determination it shall take into account (i) an aggregate
“baseline” value equal to the value of 75,000 shares of Series B common stock of
Holdings (“Common Stock”), (ii) the Company’s performance against budget since
the grant date of the immediately preceding annual equity-based

 

4



--------------------------------------------------------------------------------

awards to Executive and (iii) any changes in market compensation of similarly
situated executives since the grant date of the immediately preceding annual
equity-based awards to Executive. The baseline value for such annual
equity-based awards is subject to review for increase at the discretion of the
Board. Executive agrees that if the Company changes its annual equity grant
determinations to use a dollar-denominated basis (as contrasted with
share-denominated basis), Executive’s annual equity-based awards shall also be
determined on a dollar-denominated basis, and the “baseline” value for such
purpose shall equal the value of the most recently awarded annual equity-based
award to Executive. The definitive terms of each such equity-based award shall
be consistent with the terms of this Agreement and no less favorable to
Executive than the terms applicable to any corresponding award to any of
Executive’s direct reports, except that the vesting of any such award shall be
no less favorable than on an annual ratable basis over four years from the date
of grant.

In addition to the annual award granted in 2015, Executive shall receive a
special one-time grant of performance-based restricted stock units pursuant to
the form of grant agreement attached hereto as Exhibit A.

(i) Timing of Certain Payments. To the extent that any reimbursements pursuant
to Sections 5 or 6 constitute “deferred compensation” under Section 409A (as
defined below), any such reimbursement payment due to Executive shall be paid to
Executive as promptly as practicable, and in all events on or before the last
day of Executive’s taxable year following the taxable year in which the related
expense was incurred. The reimbursements pursuant to Sections 5 or 6 are not
subject to liquidation or exchange for another benefit and the amount of such
benefits and reimbursements that Executive receives in one taxable year shall
not affect the amount of such benefits or reimbursements that Executive receives
in any other taxable year.

Section 7. Termination. The Employment Term and Executive’s employment hereunder
may be terminated under the following circumstances:

(a) Death. The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death. In that event, Executive’s estate shall be
entitled to a lump sum payment equal to a pro-rata portion of the projected
bonus amount for the year during which the death occurs, as reasonably
determined by the Compensation Committee, such pro-rata portion to be paid in
cash as soon as practicable and in all events within thirty (30) days after the
Termination Date. Following any termination of Executive’s employment hereunder
pursuant to this Section 7(a), and except as set forth in Sections 7(g), 7(h)
and 7(i) below, the Company shall have no further obligation to pay any
compensation, or provide any benefits, under this Agreement.

(b) Disability. Either Party may terminate Executive’s employment hereunder for
Disability. “Disability” shall mean Executive’s inability, due to physical or
mental incapacity, to substantially perform Executive’s duties and
responsibilities under this Agreement for a period of 180 consecutive days. In
conjunction with determining Disability for purposes of this Agreement,
Executive hereby (i) consents to any such examinations which are relevant to a
determination of whether Executive is mentally and/or physically disabled and
(ii) agrees to furnish such medical information as may be reasonably requested,
and to waive any applicable physician-patient privilege that may arise because
of such examination.

 

5



--------------------------------------------------------------------------------

In the event of Executive’s physical or mental incapacity which the Board
reasonably determines is likely to result in Disability, the Company may
temporarily remove Executive’s job title and relieve him of his responsibilities
until the time when Executive returns to his employment in the same capacity as
prior to such incapacity or is terminated in accordance with this Section 7(b),
and such removal of title shall not constitute the removal of title (as
contemplated by clause (B) of Section 7(d)) for the purpose of determining “Good
Reason’ (as defined below). Notwithstanding the foregoing, if Executive resumes
his duties within 180 days of such incapacity, his title and position shall be
reinstated.

Following any termination of Executive’s employment hereunder pursuant to this
Section 7(b), except as (i) set forth in Sections 7(g), 7(h) and 7(i) below, and
(ii) for payment of pro-rata portion of the projected bonus amount for the year
during which the termination due to Disability occurs, as reasonably determined
by the Compensation Committee, such pro-rata portion to be paid in cash as soon
as practicable and in all events within thirty (30) days following the
Termination Date, the Company shall have no further obligation to pay any
compensation or provide any benefits under this Agreement.

(c) Termination for Cause; Voluntary Termination; Executive’s Non-Extension of
the Employment Term. The Employment Term and Executive’s employment hereunder
(i) may be terminated by the Company for “Cause” (as defined below) by written
notice, specifying the grounds for Cause in reasonable detail, (ii) may be
terminated by Executive “voluntarily” (that is, other than for Disability or
Good Reason in accordance with Section 7(b) or 7(d)) and (iii) shall terminate
upon expiration of the Employment Term due to Executive’s giving the Company a
notice of his desire not to extend the Employment Term in accordance with
Section 2. “Cause” shall mean:

(A) a final non-appealable conviction of, or a pleading of no contest to, (i) a
crime of moral turpitude which causes serious economic injury or serious injury
to the Company’s reputation or (ii) a felony; or

 

6



--------------------------------------------------------------------------------

(B) fraud, embezzlement, gross negligence, self-dealing, dishonesty or other
gross and willful misconduct which has caused serious and demonstrable injury to
the Company;

(C) material violation by Executive of any material Company policy, which, if
curable, is not remedied within fifteen (15) days after Executive’s receipt of
written notice from the Company specifying such violation in reasonable detail;

(D) willful and continuing failure to substantially perform Executive’s duties
(other than for reason of physical or mental incapacity) which failure to
perform continues beyond fifteen (15) days after a written demand for
substantial improvement in Executive’s performance, identifying specifically and
in detail the manner in which improvement is sought, is delivered to Executive
by the Company; provided that a failure to achieve performance objectives shall
not by itself constitute Cause and no act or failure to act by Executive shall
be considered “willful” unless done or failed to be done by Executive in bad
faith and without a reasonable belief that Executive’s actions or omission was
in the best interest of the Company;

(E) Executive’s failure to reasonably cooperate in an investigation involving
the Company by any governmental authority;

(F) Executive’s material, knowing and intentional failure to comply with
applicable laws with respect to the execution of the Company’s business
operations, including, without limitation, a knowing and intentional failure to
comply with the Prevention of Corruption Act of India, 1988, or the United
States Foreign Corrupt Practices Act of 1977, as amended; provided, that, if all
of the following conditions exist, there will be a presumption that Executive
has acted in accordance with such applicable laws: Executive is following, in
good faith, the written advice of counsel, such counsel having been approved by
the Board as outside counsel to the Company for regulatory and compliance
matters, in the form of a legal memorandum or a written legal opinion, and
Executive has, in good faith, provided to such counsel all accurate and truthful
facts necessary for such counsel to render such legal memorandum or written
legal opinion;

(G) Executive’s failure to use his best reasonable efforts to follow the lawful
directives of the Board which is not remedied within fifteen (15) days after
Executive’s receipt of written notice from the Company specifying such failure
in reasonable detail;

(H) Executive’s use of alcohol or drugs which materially interferes with the
performance of his duties;

(I) Executive’s failure to take the reasonable steps necessary to terminate his
affiliation with any entity listed on Schedule 3(b) within six months after
being requested by the Board, pursuant to Section 3(b) hereof, to take such
action; or

(J) Executive’s material breach of a material provision of this Agreement which
is not remedied within fifteen (15) days after Executive’s receipt of written
notice from the Company specifying such breach in reasonable detail.

 

7



--------------------------------------------------------------------------------

Following any termination or expiration of the Employment Term and Executive’s
employment hereunder pursuant to this Section 7(c), and except as set forth in
Sections 7(g), 7(i), and (only in the case of expiration of the Employment Term
due to notice or non-extension from the Executive) 7(h), Executive shall not be
entitled to receive any further compensation or payments under this Agreement.

(d) Termination with Good Reason; Without Cause; Company’s Non-Extension of the
Employment Term. The Employment Term and Executive’s employment hereunder
(i) may be terminated by Executive with Good Reason, (ii) may be terminated by
the Company “Without Cause” (that is, other than for Disability or Cause in
accordance with Section 7(b) or 7(c)) and (iii) shall terminate upon expiration
of the Employment Term due to the Company’s giving Executive a notice of its
desire not to extend the Employment Term in accordance with Section 2. “Good
Reason” shall mean the occurrence, without Executive’s prior written consent, of
any of the following events:

(A) a substantial reduction of Executive’s duties or responsibilities, or
Executive being required to report to any person other than the Board, or an
adverse change in Executive’s job title as Chief Executive Officer of the
Company; provided that, if there is a “Change of Control” (as defined below) and
Executive retains similar title and similar authority with the Company or any
entity that acquires the Company (or any affiliate or subsidiary of such entity)
following such Change of Control, the parties agree that any change in the title
of Executive shall not constitute a significant reduction of Executive’s duties
and authorities hereunder; it being understood that (y) “Good Reason” shall be
deemed to exist if Executive is no longer the chief executive officer of the
Company or any entity that acquires the Company, and (z) if the common stock of
the Company ceases to be publicly traded on a national securities exchange, then
“Good Reason” shall be deemed not to exist if thereafter Executive continues to
be the chief executive officer of the Company (or any entity that acquires the
Company) and he remains the principal senior-most executive with overall
authority (subject to the approval of the Board or the board of directors or
equivalent governing body of any entity that acquires the Company over operating
plans and budgets;

(B) a reduction of Executive’s then Base Salary or annual cash bonus opportunity
to below 100% of Base Salary at target other than that described in
Section 4(a);

(C) a change in the office or location in the metropolitan New York City area
where Executive is based on the Effective Date of more than thirty (30) miles,
which new location is more than thirty (30) miles from Executive’s primary
residence in the metropolitan New York City area; or

(D) a breach by the Company of any material term of the Employment Agreement;

 

8



--------------------------------------------------------------------------------

provided that, a termination by Executive with Good Reason shall be effective
only if, within 45 days following Executive’s first becoming aware of
circumstances giving rise to Good Reason: (x) Executive delivers a written
notice to the Company that describes such circumstances in reasonable detail and
requests cure; (y) the Company fails to cure such circumstances within 30 days
following its receipt of such notice; and (z) Executive delivers a Notice of
Termination with Good Reason to the Company within 15 days after such cure
period has expired.

(e) Severance. If Executive’s employment hereunder is terminated pursuant to
Section 7(d) hereof, Executive will be entitled to:

(i) payments aggregating 24 months of Base Salary, plus payment of Executive’s
actual bonus earned for the year of termination determined (in accordance with
the Company’s annual incentive plan and customary practices) as if Executive had
remained employed for the full year in which Executive’s employment hereunder
terminates and thereafter until the date that the bonus is actually determined
and paid, such Base Salary to be paid ratably (subject to Sections 7(m), 7(n)
and 12(s)(ii) below, and in accordance with Company’s existing payroll practices
but no less frequently than monthly) during the period that commences on the
Termination Date and that ends on the second anniversary of such date, and such
actual bonus, if any, to be paid ratably (subject to Sections 7(m), 7(n) and
12(s)(ii) below, and in accordance with the Company’s existing payroll practices
but no less frequently than monthly) during the period that commences as of the
date that the Compensation Committee has determined such bonus amount and ends
on the second anniversary of the Termination Date, provided however, that any
payment that would otherwise be due under this Section 7(e)(i) prior to the
first payroll date that follows the 60th day after the Termination Date shall be
accumulated and paid on such first payroll date (but not later than 90 days
after the Termination Date, or, if earlier, March 15th of the year following the
year in which the Termination Date occurs).

(ii) continuation (subject to Sections 7(m), 7(n), and 12(s)(ii) below) of any
life insurance coverage provided pursuant to Section 6(a) for the eighteen
(18) month period immediately following the Termination Date so long as such
continuation of coverage is permitted under the Company’s benefit plans and
applicable law; provided, that, such coverage shall terminate if Executive
commences employment with a subsequent employer within the applicable period;

 

9



--------------------------------------------------------------------------------

(iii) with respect to outstanding equity-based awards that were part of the
Company’s annual equity grant cycle (and not any one-time or “special” grants),
Executive shall be treated as if he were still employed by the Company for a
period of two years following the Termination Date; for clarity, there shall be
no acceleration of vesting; Executive shall be permitted to continue to vest in
such awards on the same schedule that he would have vested in such awards had he
continue to be employed during such two-year period (subject, in the case of any
such awards that are subject to performance-based vesting in addition to
service-based vesting, to the achievement of the applicable performance
criteria), and if such awards do not vest by their terms by the end of such
two-year period, such awards shall be forfeited (and any such awards that could
not possibly vest by the end of such two-year period shall be forfeited
immediately upon the Termination Date); and

(iv) the benefits set forth in Sections 7(g), 7(h) and 7(i).

Following any termination of Executive’s employment hereunder that is governed
by Section 7(d), and except as provided in this Section 7(e), Executive shall
not be entitled to receive any compensation or payments under this Agreement.

(f) Termination Following a Change of Control. Notwithstanding anything in this
Section 7 to the contrary, if Executive’s employment hereunder is involuntarily
terminated by the Company Without Cause, or if Executive terminates his
employment hereunder with Good Reason in accordance with Section 7(d), in each
case within 12 months following a Change of Control, or if Executive’s
employment hereunder is involuntarily terminated by the Company prior to the
date on which the Change in Control occurs, and if it is reasonably demonstrated
by Executive that such termination of employment (x) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (y) otherwise arose in connection with or anticipation of a Change in
Control, then Executive shall receive, in complete satisfaction of all payments
(including severance) due under this Agreement, (i) a lump sum payment equal to
24 months of Base Salary and (ii) payment of Executive’s actual bonus earned for
the year of termination as determined in accordance with the Company’s annual
incentive plan and customary practices as if Executive had remained employed
hereunder for the full year in which Executive’s employment terminates and
thereafter until the bonus is actually determined and paid. The payment referred
to in subclause (i) of this Section 7(f) shall be paid (without duplication of
payments previously made in respect of Base Salary under Section 7(e)(i) above,
and subject to Sections 7(m), 7(n) and 12(s)(ii) below) on the first payroll
date following (but not more than one month after or, if earlier, March 15th of
the year following the year in which occurs) the later of (x) the 60th day after
the Termination Date and (y) the occurrence of the Change in Control. The
payment referred to in subclause (ii) of this Section 7(f) shall be paid
(without duplication of payments previously made in respect of such bonus under
Section 7(e)(i) above, and subject to Sections 7(m), 7(n) and 12(s)(ii) below)
on the first payroll date

 

10



--------------------------------------------------------------------------------

following (but not more than one month after or, if earlier, March 15th of the
year following the year in which occurs) the latest of (x) 60th day after the
Termination Date, (y) the date that the bonus is determined, and (z) the
occurrence of the Change in Control. In addition, upon a termination of
employment described in this Section 7(f), (A) Executive shall receive the
benefits set forth in Sections 7(g), 7(h) and 7(i), and (B) all unvested
equity-based awards granted to Executive on or after September 30, 2006 shall
become fully vested and, in the case of stock options, fully vested and
exercisable.

(g) Post-Termination Health Insurance. On any termination of Executive’s
employment hereunder by the Company Without Cause or by Executive other than
(x) due to death or Disability, (y) upon expiration of the Employment Term due
to Executive’s giving the Company a notice of his desire not to extend the
Employment Term in accordance with Section 2, or (z) by Executive without Good
Reason, the Company shall pay on behalf of Executive and his eligible dependents
the cost of continued coverage under the Company’s group health plan for
eighteen (18) months following the Termination Date in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), subject to
such persons making timely elections to continue such coverage pursuant to COBRA
and satisfaction of COBRA’s eligibility requirements and other terms,
conditions, restrictions and exclusions. Should COBRA coverage become
unavailable due to the Company’s failure to maintain a group health plan, the
Company shall reimburse Executive and his dependents for the premium cost of
comparable coverage obtained directly by Executive and his dependents for the
balance of the 18 month period. The Company’s obligation to pay such premium
costs shall cease at the time Executive (or, in the case of Executive’s death,
his eligible dependents) become eligible for comparable health benefits from
another employer. Without limiting the generality of the foregoing, following
any termination of Executive’s employment hereunder (other than by the Company
for Cause), the Company shall continue to provide Executive with health coverage
under the Company’s group health plan, subject to the terms and conditions of
such plan as in effect from time to time, provided that with respect to coverage
for periods from and after the later of (1) the date that is eighteen
(18) months following the Termination Date and (2) the date Executive ceases to
be a member of the Board, Executive shall reimburse the Company for its costs of
providing this coverage to Executive (and his dependents, as applicable), and
provided further that if Executive ceases to be a member of the Board prior to
the date that is eighteen (18) months following the Termination Date, Executive
shall also reimburse the Company for such costs during the remaining portion of
such 18-month period unless the Company is obligated to pay such costs pursuant
to the first sentence of this Section 7(g). All such reimbursements pursuant to
the preceding sentence shall be made within 30 days following delivery to
Executive by the Company of an invoice therefor. In addition, if Executive
elects COBRA coverage following the cessation of his employment for any reason
whatsoever (whether paid by the Company or Executive), the Company will, at the
request of Executive, facilitate and use commercially reasonable efforts to
cause the conversion of his Company group health insurance coverage to an
individual policy upon the expiration of Executive’s eligibility for COBRA
coverage; provided

 

11



--------------------------------------------------------------------------------

that the foregoing is not intended to be a guarantee by the Company that such
conversion will be available to Executive at that time. Any payment made, or
benefit provided, to Executive under Section 7(e)(ii) or under this Section 7(g)
shall be paid as soon as practicable after it becomes due but in no event
(subject to Sections 7(m), 7(n) and 12(s)(ii) below) later than the third
calendar year following the calendar year in which Executive’s “separation from
service” (as defined in Section 409A) occurs.

(h) On any termination of Executive’s employment hereunder by the Company
Without Cause, or by Executive other than (x) due to death or Disability,
(y) upon expiration of the Employment Term due to Executive’s giving the Company
a notice of its desire not to extend the Employment Term in accordance with
Section 2, or (z) without Good Reason, prompt payment or provision of any bonus
for any calendar year that ended prior to the Termination Date to the extent
unpaid, payable as soon as practicable and (subject to Sections 7(n) and
12(s)(ii) below) in all events within thirty (30) days following the Termination
Date, and determined on no less favorable a basis than would have applied if
Executive had remained employed hereunder through the date the bonus is fully
paid (each, a “Prior Year Unpaid Bonus”).

(i) On any termination of his employment hereunder, Executive shall be entitled
to: (i) payment of (x) any accrued but unpaid Base Salary and vacation days and
(y) any unreimbursed expenses under Section 5 that were accrued or incurred
through the Termination Date, each of (x) and (y) to be paid in cash as soon as
practicable and in all events within thirty (30) days following the Termination
Date, and (ii) prompt payment or provision (subject to Sections 7(n) and
12(s)(ii) below) of any amounts or benefits then or thereafter due under
applicable law or under the then-applicable terms of any applicable written
plan, program, agreement, or arrangement of the Company or its affiliates, other
than severance plans or policies (any amount or benefit described in this
Section 7(i) being an “Accrued Obligation”.

(j) As used in this Agreement, “Change of Control” means

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% (on a fully diluted basis) of either (A) the then outstanding
shares of Common Stock, taking into account as outstanding for this purpose such
Common Stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such Common Stock (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Agreement, the
following acquisitions shall not constitute a Change of

 

12



--------------------------------------------------------------------------------

Control: (I) any acquisition by the Company or (i) any entity that directly or
indirectly is controlled by, controls or is under common control with the
Company and (ii) to the extent provided by the Compensation Committee, any
entity in which the Company has a significant equity interest (“Affiliate”) on
the Effective Date, (II) any acquisition by any employee benefit plan sponsored
or maintained by the Company or any Affiliate, (III) any acquisition which
complies with clauses (A), (B) and (C) of subsection (v) of this Section 7(h),
or (IV), any acquisition by Executive or any group of persons that include
Executive (or any entity controlled by Executive or any group of persons that
includes Executive);

(ii) individuals who, on the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of a registration statement of the Company describing such
person’s inclusion on the Board, or a proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(iii) the dissolution or liquidation of the Company;

(iv) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company; or

(v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the entity resulting from
such Business Combination (the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and

 

13



--------------------------------------------------------------------------------

such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination, (B) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company), is or becomes the beneficial owner,
directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company) and (C) at least a majority of the
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.

(k) Notice of Termination. No termination of Executive’s employment hereunder
(other than a termination pursuant to Section 7(a)) by the Company or by
Executive (each, a “Party”) shall be effective until written notice of
termination (the “Notice of Termination”) has been given to the other Party
hereto in accordance with Section 8. In the case of a termination by the Company
Without Cause, such notice shall be given not less than thirty (30) days prior
to the Termination Date. In the case of a resignation by Executive without Good
Reason, such notice shall be given not less than thirty (30) days prior to the
Termination Date. If the Board concludes it is prepared to immediately terminate
Executive for Cause (other than due to the conviction of Executive of a felony),
the Board shall put Executive on a leave of absence during which time Executive
will forfeit his title and responsibilities but will be provided with an
opportunity to appear before the Board, at Executive’s election and with counsel
if he so chooses, to present arguments and evidence on his own behalf, at a date
and time, not later than the thirtieth (30th) day following the date of delivery
of the Notice of Termination, specified by the Board. Following such hearing,
the Board, by an affirmative vote of a majority of its members (not to include
Executive if Executive is a member of the Board), shall make a final
determination within fourteen (14) days after the date of the hearing, that the
action or inaction by Executive specified in the Notice of Termination
constitutes, or does not constitute, termination for Cause. If the Board
determines that Executive is not terminated for Cause, the Board shall take any
reasonable steps necessary to reinstate Executive in his prior position, with
the same title and responsibilities that Executive held prior to receiving the
Notice of Termination for Cause described herein.

(l) Termination Date. “Termination Date” shall mean (i) if Executive’s
employment hereunder is terminated by Executive’s death, the date of Executive’s
death, (ii) if Executive’s employment hereunder is terminated for Cause in
accordance with Section 7(c), the date specified in the Notice of Termination,
(iii) if Executive’s employment hereunder terminates upon expiration of the
Employment Term due to notice of non-extension pursuant to Section 2,

 

14



--------------------------------------------------------------------------------

the date that the Employment Term expires, (iv) if Executive’s employment
hereunder is terminated by Executive with Good Reason in accordance with
Section 7(d), no later than ten (10) days after the date on which he delivers a
Notice of Termination to the Company, and (v) if Executive’s employment
hereunder is terminated for any other reason, thirty (30) days after the date on
which a Notice of Termination is delivered, but not earlier than the expiration
of any applicable cure period provided for herein.

(m) Conditions to Severance. Executive’s entitlement to payments and benefits
under Sections 7(e), 7(f) and 7(g) above (other than Accrued Obligations) shall
be (i) conditioned upon Executive’s having provided, within sixty (60) days
following the termination of Executive’s employment, an irrevocable waiver and
general release of claims in substantially in the form attached hereto as
Exhibit B, that has become effective in accordance with its terms, and
(ii) subject to the Executive’s not having committed a material breach of the
provisions of Sections 9 through 11 of this Agreement that, if curable, has
remained uncured for 15 days after the Company has given Executive written
notice specifying the breach in reasonable detail and requesting cure, and
(iii) if requested by the Company, Executive’s resignation, as of the date of
such termination of employment or such other date requested, from the Board and
all committees thereof (and, if applicable, from the board of directors (and all
committees thereof) of any affiliate of the Company.

(n) 280G Provision. In the event that part or all of the consideration,
compensation or benefits to be paid to Executive under this Agreement together
with the aggregate present value of payments, consideration, compensation and
benefits under all other plans, arrangements and agreements applicable to
Executive, constitute “excess parachute payments” under Section 280G(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), is determined to be
subject to an excise tax under Section 4999 of the Code (collectively, the
“Parachute Amount”), the amount of excess parachute payments which would
otherwise be payable to Executive or for Executive’s benefit shall be reduced to
the extent necessary so that no amount of the Parachute Amount is subject to an
excise tax under Section 4999 of the Code (the “Reduced Amount”); provided that
such amounts shall not be so reduced if, without such reduction, Executive would
be entitled to receive and retain, on a present-value net-after-tax basis
(including, without limitation, after any excise taxes payable under
Section 4999 of the Code), an amount of the Parachute Amount which is greater
than the amount, on a present-value net-after-tax basis, that Executive would be
entitled to retain upon receipt of the Reduced Amount. If the determination made
pursuant to this Section 7(l) results in a reduction of the payments that would
otherwise be paid to Executive except for the application of this Section 7(l),
such reduction in payments shall be first applied to reduce any cash severance
payments that Executive would otherwise be entitled to receive hereunder (in the
reverse chronological order, and thus with last payment reduced first), and
shall thereafter be applied to reduce other payments and benefits in a manner
that would not result in subjecting Executive to additional taxation under
Section 409A of the Code.

 

15



--------------------------------------------------------------------------------

Section 8. Notice. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) on the second business day following the day such notice or
other communication is sent, for next-day or next-business-day delivery, by a
nationally-recognized overnight courier, (c) when sent by facsimile if the date
of delivery is a business day, or otherwise on the next business day, or (d) on
the fifth day following the date of deposit in the United States mail if sent
first class, postage prepaid, by registered or certified mail; provided that in
the case of delivery in accordance with Section 7(c) or 7(d), a written
acknowledgment of receipt is obtained.

The address for any notice to Executive shall be:

his last known home address on file at the Company, with a copy during the
Employment Term to Executive at his principal office at the Company

with a copy (which shall not constitute notice) to:

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022

Phone: (212) 735-8833

Fax: (212) 735-8708

Attn: Robert M. Sedgwick, Esq.

to the Company:

ExlService Holdings, Inc.

350 Park Avenue, 10th Floor

New York, NY 10022

Fax: (212) 892-1534

Attn: General Counsel

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Fax: (212) 492-0237

Attention: Lawrence I. Witdorchic, Esq.

or such other address or fax number as such Party has designated by notice given
to the other Party in accordance with this Section.

 

16



--------------------------------------------------------------------------------

Section 9. Covenant Not To Compete.

(a) Executive acknowledges that the services he is to render to the Company are
of a special and unusual character, with a unique value to the Company, the loss
of which cannot adequately be compensated by damages or an action at law. In
view of the unique value to the Companies of the services of Executive for which
the Company has contracted hereunder, because of the confidential information to
be obtained by, or disclosed to, Executive as herein above set forth, and as a
material inducement to the Company to enter into this Agreement and to pay to
Executive the compensation stated herein and any additional benefits stated
herein, and other good and valuable consideration, Executive covenants and
agrees that during the Employment Term and during the “Non-Competition Period,”
as defined below, Executive shall not, directly or indirectly, enter into the
employment of, tender consulting or other services to, acquire any interest in
(whether for Executive’s own account as an individual proprietor, or as a
partner, associate, stockholder, officer, director, trustee or otherwise), or
otherwise participate in any business that competes, directly or indirectly,
with any of the Companies (i) in the same lines of business in the business
process outsourcing industry that the Companies are engaged in at the time
Executive’s employment is terminated, or if Executive is an employee of any of
the Companies, at the time Executive is accused of being in competition with any
of the Companies pursuant to this Section 9; (ii) in the provision of the
business process outsourcing services provided by the Companies at the time
Executive’s employment is terminated, or if Executive is an employee of any of
the Companies, at the time Executive is accused of being in competition with any
of the Companies pursuant to this Section 9; (iii) in the provision of business
process outsourcing services that any of the Companies have taken substantial
steps to provide to customers at the time Executive’s employment is terminated,
or if Executive is an employee of any of the Companies, at the time Executive is
accused of being in competition with any of the Companies pursuant to this
Section 9; or (iv) in the provision of business process outsourcing services
that any of the Companies are in the process of marketing to existing or
potential clients that any of the Companies are taking measures to retain as
clients of the Companies, at the time Executive’s employment is terminated, or
if Executive is an employee of any of the Companies, at the time Executive is
accused of being in competition with any of the Companies pursuant to this
Section 9, during the Employment Term. Executive and the Company acknowledge
that clauses (ii), (iii) and (iv) in the immediately preceding sentence shall
not be deemed or interpreted to narrow or otherwise limit the scope of clause
(i) of such sentence. Notwithstanding the foregoing, in the event Executive
voluntarily terminates employment other than with Good Reason, Executive shall
be restricted from engaging in any business process outsourcing business for one
year from the Termination Date. For purposes of this Section 9, the
“Non-Competition Period” shall be the one year period following the Termination
Date.

(b) Notwithstanding the foregoing, nothing in this Agreement shall prevent
(A) the purchase or ownership by Executive of up to two percent (2%) in the
aggregate of any class of securities of any entity if such securities (i) are
listed on a national securities exchange or

 

17



--------------------------------------------------------------------------------

(ii) are registered under Section 12(g) of the Exchange Act; or (B) the direct
or indirect ownership of securities of a private company; provided that
Executive is only a passive investor in such company (having no role, duty or
responsibility whatsoever in the management, operations or direction of such
company) and owns no more than five percent (5%) in the aggregate of any
securities of such company. If Executive’s employment with the Company is
terminated for any reason, and after such termination Executive wishes to take
any action, including without limitation, taking a position with another
company, which action could potentially be deemed a violation of this Section 9,
Executive shall have the right, after providing the Board with all relevant
information, to request a consent to such action from the Board which consent
shall not be unreasonably withheld. The Board shall respond to Executive’s
request by granting or denying such consent within not more than 30 calendar
days from the date the Company receives written notice of such request from
Executive. If Executive disagrees with the Board’s decision relating to the
consent, then the disagreement shall be resolved by arbitration under the
provisions of Section 12(g) below, as modified by the following two sentences. A
single third-party arbitrator (the “Arbitrator”) shall be appointed as promptly
as practicable following the date Executive notifies the Company of his
disagreement, and the third party Arbitrator shall make a determination with
respect to whether Executive’s action would constitute a legally valid and
enforceable violation of Section 9 within not more than thirty (30) days of his
appointment, and such determination shall be binding on all of the parties
hereto. The cost of the Arbitrator shall be borne by the Company; provided,
however, if the Company substantially prevails in the arbitration, then the cost
of the Arbitrator shall be borne by Executive.

Section 10. Confidential Information.

(a) Protection of Confidential Information. Executive acknowledges that the
Companies have a legitimate and continuing proprietary interest in the
protection of their confidential information and that they have invested
substantial sums and will continue to invest substantial sums to develop,
maintain and protect such confidential information. During the Employment Term
and at all times thereafter, Executive shall not, except with the written
consent of the Company or in connection with carrying out Executive’s duties or
responsibilities hereunder, furnish or make accessible to anyone or use for
Executive’s own benefit any trade secrets, confidential or proprietary
information of any of the Companies, including their business plans, marketing
plans, strategies, systems, programs, methods, employee lists, computer
programs, insurance profiles and client lists; provided, however, that such
protected information shall not include either information required to be
disclosed under law or pursuant to an order of a court, governmental agency,
arbitration panel or other person or body with apparent jurisdiction or
information known to the public or otherwise in the public domain without
violation by Executive of this Section 10.

(b) Property of the Company. All memoranda, notes, lists, records and other
documents or papers (and all copies thereof) relating to the Companies, whether
written or stored on electronic media, made or compiled by or on behalf of
Executive in the course of Executive’s employment, or made available to
Executive in the course of Executive’s employment, relating to any of the
Companies, or to any entity which may hereafter become an affiliate thereof, but
excluding Executive’s personal effects, rolodexes (including in electronic
format) and similar items, and documents and information relating to Executive’s
personal entitlements and obligations, shall be the property of the Company, and
shall, except as otherwise agreed by the Company, be delivered to the Company
promptly upon the Termination of Executive’s employment with the Company or at
any other time upon request.

 

18



--------------------------------------------------------------------------------

Section 11. Non-Disparagement; Non-Solicit.

(a) Executive shall make no unfavorable, disparaging or negative comment, remark
or statement, whether written or oral (a “Disparaging Statement”), about the
Company or any of its affiliates, officers, directors, shareholders,
consultants, or employees; provided that he may give truthful testimony before a
court, governmental agency, arbitration panel, or similar person or body with
apparent jurisdiction, or as otherwise required by law or legal process, and may
discuss such matters in confidence with Executive’s attorney(s) and other
professional advisors. During the foregoing period, the Company and its officers
and directors (acting in their capacity as officers and directors of the
Company) shall make no Disparaging Statement about Executive; provided that any
officer or director may give truthful testimony before a court, governmental
agency, arbitration panel, or similar person or body with apparent jurisdiction,
or as otherwise required by law or legal process, and may discuss such matters
in confidence with their or the Company’s attorney(s) and other professional
advisors. Nothing in this Section 11(a) shall be deemed to restrict Executive
(or any officers or directors of the Company) from performing their duties to
the Company in good faith.

(b) During the Employment Term and for a period of one year following
termination of Executive’s employment (i) Executive may not solicit, encourage,
or induce or attempt to solicit, encourage, or induce any (A) current employee,
marketing agent, or consultant of any of the Companies to terminate his or her
employment, agency, or consultancy with any of the Companies or any
(B) prospective employee with whom the Company has had discussions or
negotiations within six months prior to Executive’s termination of employment
not to establish a relationship with any of the Companies, (ii) induce or
attempt to induce any current customer to terminate its relationship with any of
the Companies or (iii) induce any potential customer with whom the Company has
had discussions or negotiations within six months prior to Executive’s
termination of employment not to establish a relationship with any of the
Companies. Nothing in this Section 11(b) shall be deemed to restrict Executive
from performing his duties to the Company in good faith during the Employment
Term.

 

19



--------------------------------------------------------------------------------

Section 12. Miscellaneous.

(a) Mitigation. Executive shall have no duty to mitigate his damages by seeking
other employment and, should Executive actually receive compensation from any
such other employment, the payments required hereunder shall not be reduced or
offset by any other compensation except as specifically provided herein.

(b) Limitation of Shareholder Liability. Executive hereby acknowledges that the
shareholders of Holdings are entitled to limited liability under the laws of the
State of Delaware applicable to corporations and as such Executive shall not,
nor shall he have the right to, make any claim against the shareholders of
Holdings relating to any contest or dispute under this Agreement.

(c) Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in a writing signed
by Executive and an officer of the Company (other than Executive) duly
authorized by the Board to execute such amendment, waiver or discharge, which
writing specifically identifies the provision being modified, waived or
discharged. No waiver by either party to this Agreement at any time of any
breach of the other party of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(d) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the Company and (to the extent provided in Section 12(h)) its
successors and assigns.

(e) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York, without
regard to the conflict of laws principles of such State which could cause the
application of the laws of any other state.

(f) Consent to Jurisdiction and Service of Process. Any claim for injunctive
relief pursuant to Section 12(k) below shall be instituted exclusively in any
Federal court of the Southern District of New York or any state court located in
New York County, State of New York, and each party agrees not to assert, by way
of motion, as a defense or otherwise, in any such claim, any claim that it is
not subject personally to the jurisdiction of such court, that the claim is
brought in an inconvenient forum, that the venue of the claim is improper or
that this Agreement or the subject matter hereof may not be enforced in or by
such court. Each party further irrevocably submits to the jurisdiction of such
court in any such claim. Any and all service of process and any other notice in
any such claim shall be effective against any party if given personally or by
registered or certified mail, return receipt requested, or by any other means of
mail that requires a signed receipt, postage prepaid, mailed to such party as
herein

 

20



--------------------------------------------------------------------------------

provided. Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction.

(g) Dispute Resolution. Any dispute, controversy or other claim, other than
claims solely for injunctive relief pursuant to Section 12(k) below, arising out
of or relating to this Agreement, Executive’s employment with the Company, or
the termination of such employment, shall be resolved by binding confidential
arbitration, to be held in New York, New York in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. In reaching their decision, the arbitrator(s) shall have
no authority (A) to authorize that any party to the arbitration take more than
two depositions, (B) to change, modify or disregard any provision of this
Agreement, or (C) to base any part of their decision on any common law
principles that are inconsistent with the express terms of this Agreement
(including, without limitation, common law principles of constructive
termination). Executive agrees that he shall not bring any claim or action
relating to this Agreement, his employment with the Company, or the termination
of such employment against the Company’s directors, officers or shareholders and
shall not be entitled to any punitive, special or consequential damages in
connection with any such claim, dispute or controversy. In connection with any
claim or action brought by any of the Companies or any of their respective
directors or, officers or shareholders against Executive, no such person shall
be entitled to any punitive, special or consequential damages. Any court or
arbitrator of competent jurisdiction shall be permitted to award to Executive
his costs and expenses (including reasonable attorneys’ fees and expenses)
incurred in connection with any dispute arising out of or relating to this
Agreement, provided that Executive materially prevails in such dispute.

(h) Assignment. This Agreement is a personal contract, and the rights and
interests of Executive hereunder may not, during the Employment Term, be sold,
transferred, assigned, pledged or hypothecated. This Agreement may not be
assigned by the Company other than to a company (i) which, directly or
indirectly controls, is controlled by or is under common control with the
Company, or which is a successor in interest to substantially all of the
business operations of the Company, and (ii) which assumes in writing or by
operation of law, at the time of the assignment, the Company’s obligation to
perform this Agreement; and (iii) which has sufficient capitalization to enable
it to meet its assumed obligation to perform this Agreement.

(i) Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

21



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

(k) Injunctive Relief; Damages. Executive acknowledges that damages for any
breach of Sections 9 through 11 of this Agreement may be difficult to determine
and inadequate to remedy the harm which may be caused and, therefore, consents
that such Sections may be enforced by temporary or permanent injunction. Such
injunctive relief shall be in addition to and not in place of any other remedies
available at law or equity, including damages. Should any court or tribunal
decline to enforce such sections of this Agreement on the basis that such
provisions are overly restrictive of activities of Executive as to time, scope
or geography, such provisions shall be deemed to be modified to restrict
Executive’s activities to the maximum extent of time, scope and geography which
such court or tribunal shall find enforceable, and such provisions shall be so
enforced.

(l) Entire Agreement. This Agreement supersedes the Current Employment Agreement
as in effect prior to the Effective Date. This Agreement also supersedes any
representation, promises or understanding that was made or entered into in
connection with negotiating this Agreement. In the event of any inconsistency
between this Agreement and the terms of any other plan, program or arrangement
of the Company, this Agreement shall govern.

(m) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate, executor(s), or other legal
representative(s).

(n) Withholding; Tax Equalization. The Company shall be entitled to withhold
from any payment due to Executive hereunder any amounts required to be withheld
by applicable tax laws or regulations. If relevant, the Company shall provide
Executive such additional compensation, if any, as is reasonably necessary to
ensure that Executive’s total compensation, benefits and bonus payments have the
same after-tax value as if Executive were employed in and subject to taxation
only in the United States; provided, that, the Company shall reimburse Executive
for the amount of the overall increase in his tax liabilities resulting solely
from his work-related travel to India. These equalization payments shall include
a tax restoration payment that takes into account the impact of the
reimbursements. Executive agrees that if he receives a refund or other credit on
his taxes, he shall repay the Company any amount in excess of the amount
necessary such that the after tax amount retained by Executive is equal to the
amount he would have retained had he remained employed in the United States.

 

22



--------------------------------------------------------------------------------

(o) Registration of Shares. The Company shall, when eligible, register on Form
S-8 or such other appropriate form the resale of shares of Common Stock owned by
Executive pursuant to the grant or exercise of equity compensation awards held
by Executive on the Effective Date or underlying equity compensation awards
granted to Executive during the Employment Term. This is in addition to any
registration rights Executive has under any other contract with the Company

(p) Directors’ Slate. Executive’s name shall be included on the Company’s
recommended slate of directors for each stockholders meeting during the
Employment Term at which Executive is eligible for reelection to the Board;
provided, however, that Executive agrees to consult in good faith with the Board
regarding Executive’s continued service on the Board if and to the extent the
Board determines that prevailing standards of corporate governance provide that
it is not appropriate for an officer of the Company to serve on the Board.
Executive agrees to tender resignation from the Board upon termination of
employment. In the case of Executive’s termination for any reason other than by
the Company for Cause, if and only if (x) Executive continues to own 4% of the
Common Stock and (y) no equity securities of the Company are then listed for
trading on a national securities exchange or other quotation or trading system,
Executive may, subject to the approval of the Board in its sole reasonable
determination, designate an individual to be included on the Company’s
recommended slate of directors for the next stockholders’ meeting at which
directors of the Company are to be elected.

(q) Legal Fees. Upon the execution of this Agreement, the Company agrees to
promptly pay on behalf of Executive all legal fees and expenses incurred by
Executive in connection with the negotiation, drafting, and execution of this
Agreement up to a maximum of $50,000.

(r) Indemnification. The Company shall indemnify and defend Executive to the
fullest extent permitted by the law of the State of Company’s incorporation and
the By-Laws and Certificate of Incorporation of the Company with respect to any
claims that may be brought against Executive arising out of any action taken or
not taken in Executive’s capacity as an officer or director of the Company;
provided, that, the Company shall not indemnify and defend Executive with
respect to any claims brought against Executive relating to fraudulent or
willful misconduct of the Executive, or to other acts as to which
indemnification is not allowable under applicable law. Expenses incurred by
Executive in defending any claim shall be paid, or reimbursed, by the Company in
advance of the final disposition of such claim promptly upon receipt by the
Company of an undertaking by or on behalf of Executive to repay such amount if
it shall be ultimately determined that Executive is not entitled to be
indemnified by the Company. In addition, Executive shall be covered, in respect
of Executive’s activities as an officer or director of the Company, by the
Company’s Directors and Officer liability policy or other comparable policies
obtained by the Company’s successors, to the fullest extent permitted by such
policies. Notwithstanding the foregoing, the Company’s responsibilities under
this

 

23



--------------------------------------------------------------------------------

Section 12(r) shall not apply to any claims raised against Executive after the
sixth anniversary of his termination of employment. It is intended that any
indemnification payment or advancement of expenses made hereunder shall be
exempt from Section 409A. Notwithstanding the foregoing, if any indemnification
payment or advancement of expenses made hereunder shall be determined to be
“deferred compensation” within the meaning of Section 409A, then (i) the amount
of the indemnification payment or advancement of expenses during one taxable
year shall not affect the amount of the indemnification payments or advancement
of expenses during any other taxable year, (ii) the indemnification payments or
advancement of expenses must be made on or before the last day of Executive’s
taxable year following the year in which the expense was incurred, and (iii) the
right to indemnification payments or advancement of expenses hereunder is not
subject to liquidation or exchange for another benefit.

(s) Section 409A.

(i) The parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A of the Code (“Section
409A”) will be provided in a manner that is compliant with Section 409A (and
that avoids the imposition of any “additional tax” thereunder). In light of the
uncertainty as of the date hereof with respect to the proper application of
Section 409A, the Company and Executive agree to negotiate in good faith to make
amendments to this Agreement as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A.
Notwithstanding the foregoing, Executive shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or for
the account of Executive in connection with this Agreement (including any taxes
and penalties under Section 409A), and neither the Company nor any affiliate
shall have any obligation to indemnify or otherwise hold Executive (or any
beneficiary) harmless from any or all of such taxes or penalties.

(ii) Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and Executive is not “disabled” within the meaning of
Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Section 409A) or, if earlier, Executive’s date of death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date. For purposes of
Section 409A, each of the payments that may be made under Section 4(c)(i) are
designated as separate payments for purposes of Treasury Regulations
Section 1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).

(iii) Unless the parties to this Agreement otherwise agree in a signed writing,
Executive’s employment with the Company shall end on the Termination Date, and
Executive shall have no duties after the Termination Date that are inconsistent
with his having had a “separation of service” on or before the Termination Date.

 

24



--------------------------------------------------------------------------------

[Remainder of Page Left Blank Intentionally; Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Employment
and Non-Competition Agreement as of the date first above written.

 

EXLSERVICE HOLDINGS, INC. By:  

/s/ Garen K. Staglin

  Name:   Garen K. Staglin   Title:   Chairman ROHIT KAPOOR By:  

/s/ Rohit Kapoor

  Name:   Rohit Kapoor

 

26



--------------------------------------------------------------------------------

Schedule 3(b)

Outside Activities

 

1. CA Technologies

CA Technologies is a NYSE listed software company. Executive is a full time
board member of CA Technologies and serves on its Audit and Nominating and
Governance Committees. Executive has been a board member since April 2011. This
requires Executive to attend scheduled board meetings in person or by telephone.
There would also be additional time commitments as and when needed.

 

2. Pratham

Pratham is a not for profit organization dedicated to improving education for
the underprivileged children in India. Executive is on the board of the NY
chapter of Pratham. This requires Executive to attend 3-4 board meetings during
the year (most of which are during off business hours).

 

3. ASSOCHAM

Executive is the Chairman of ASSOCHAM’s US Chapter. Executive’s time commitments
are as and when needed.

 

4. Personal Investments

Executive has made a few personal investments:

— a) ESTEE Advisors - a fund management company. Executive is on their Board of
Advisors and spends minimal time on this activity;

— b) One Paper Lane – a technology start-up company that seeks to eliminate
paper and streamline processes. Executive is on the board of this privately held
company. Time commitment is minimal.

— c) other investments – no real time commitment other than to manage
Executive’s personal investments.

 

27



--------------------------------------------------------------------------------

Schedule 6

Benefits for Rohit Kapoor

1. The Executive may make use of and be reimbursed for First Class travel on
company business. Additionally, once each calendar year during the Employment
Term during which Executive spends at least 50% of the calendar year in India,
the Company will provide, at its expense, round-trip, business-class air travel
between the United States and India for Executive and his immediate family.

2. The Company shall at its expense maintain a term life insurance policy on the
life of the Executive in the face amount of Five Hundred Thousand Dollars
(US$500,000) payable to such beneficiaries as Executive may designate; provided
that, the Executive does not have any special health risks or conditions that
would cause the rate of such life insurance plan to be substantially higher than
the average rate for an individual of the same age as the Executive.

3. The Company shall (i) maintain one automobile for use by the Executive and
shall pay the costs of an automobile for the Executive in the United States,
with lease or loan payments not to exceed $1,400 per month; (ii) pay directly or
shall reimburse the Executive for the cost of insurance and fuel for such
automobile; and (iii) provide the Executive with an automobile (Mercedes Benz)
in India with a driver and shall pay for all costs, including insurance, repairs
and fuel (such fuel payments shall cover the cost of fuel for two automobiles as
the Executive uses his own car from time to time for Company business purposes)
at a cost not to exceed $12,000 per annum.

4. Being that the Company has determined that Executive should have personal
security while in India, Executive and his family shall be provided with
personal security while in India and paid for by the Company consistent with
practices and procedures.

5. The Company shall pay the initial and yearly membership fees for The
Belvedere Club at The Oberoi Hotel. The fee shall be paid directly to the club.
The Company shall provide certain items of furniture, telecom lines and computer
hardware necessary to maintain a home office for Executive.

For the avoidance of doubt, the benefits provided pursuant to paragraphs 3, 4
and 5 of this Schedule 6 shall be provided without regard to whether Executive
spends at least 50% of the calendar year in India.

6. Once each year during the Term during which the Executive resides in US, the
Company will provide, at its expense, round-trip, business-class air travel
between the US and India for the Executive and his immediate family. In any
given calendar year, Executive shall either receive the air travel benefit
provided in paragraph 1 of this Schedule 6 or the air travel benefit provided in
this paragraph 6, but not both.

 

28



--------------------------------------------------------------------------------

7. During Executive’s travel to India in connection with Company business while
Executive’s domicile is in the United States, Executive shall be provided a
$150.00 per diem billeting allowance for each night Executive does not stay in a
hotel.

8. The Company shall pay for the annual dues for a luncheon club in India for
Executive’s benefit amounting to US$1,000 per annum and the sum may be increased
marginally year to year. The club membership is in Executive’s name (and paid
for personally) and will remain as such as the initial fee is avoided.

9. This paragraph 9 shall apply only in the event that Executive and his
immediate family have relocated their residence to India. In such event, then
during the period of Executive’s and his immediate family domicile outside the
United States in connection with Company business, the Company shall pay
Executive an education allowance equal to the private school tuition of
Executive’s children through secondary school; provided, however, that such
education allowance shall not cover any costs associated with attendance at any
post-secondary institution of higher learning.

 

29



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

EXLSERVICE HOLDINGS, INC.

2006 OMNIBUS AWARD PLAN

AMENDED AND RESTATED

RESTRICTED STOCK UNIT AGREEMENT

THIS AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”),
dated June 10, 2015, but effective as of the 29th day of April, 2015
(hereinafter the “Date of Grant”) by and between ExlService Holdings, Inc. a
Delaware corporation (the “Company”), and Rohit Kapoor (the “Participant”).

WHEREAS, the Company has adopted the ExlService Holdings, Inc. 2006 Omnibus
Award Plan (the “Plan”), pursuant to which awards of Restricted Stock Units may
be granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Restricted Stock
Units as provided herein and subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

Section 13. Grant of Restricted Stock Units. The Company hereby grants on the
Date of Grant, to the Participant 100,000 Restricted Stock Units (the “Award”)
on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan. Such Restricted Stock Units shall be credited to a
separate account maintained for the Participant on the books of the Company (the
“Account”). On any given date, and subject to the provisions of Section 5(b)
below, the value of each Restricted Stock Unit comprising the Award shall equal
the Fair Market Value of one share of Common Stock. The Award shall vest in
accordance with Section 3 and 4 hereof and settle in accordance with Section 5
hereof.

Section 14. Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein this Agreement shall be construed in accordance with the provisions of
the Plan (to the extent that such provisions are consistent with the express
terms of the Employment and Non-Competition Agreement, dated as of April 29,
2015, between the Company and the Participant, as from time to time amended in
accordance with its terms (the “Employment Agreement”)), and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan. The Committee shall have final authority to interpret and
construe the Plan and this

 

1



--------------------------------------------------------------------------------

Agreement (consistent with the provisions of the Employment Agreement) and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Participant and his legal representative in respect of
any questions arising under the Plan or this Agreement.

Section 15. Vesting. The Award shall be one hundred percent (100%) unvested as
of the Date of Grant. Except as otherwise provided in the Plan and this
Agreement, the Award shall vest in that number of Restricted Stock Units (if
any) as determined in accordance with Exhibit A (the “Earned PSUs”) as of the
close of business on December 31, 2017 (the “Vesting Date”), provided (subject
to Section 4, below) that the Participant remains in continuous service with the
Company or any of its subsidiaries through such Vesting Date. The provisions in
Section 11(d)(iv) of the Plan with respect to negative discretion shall not
apply to this Award.

Section 16. Effect of Termination of Services. (i) Except as otherwise provided
below, if the Participant’s employment with the Company terminates prior to the
Vesting Date for any reason, all remaining Restricted Stock Units credited to
the Account shall be forfeited without further consideration to the Participant.

(ii) Death; Disability. If prior to the occurrence of a Change in Control, the
Participant’s employment with the Company terminates prior to the Vesting Date
due to (i) the Participant’s Disability, or (ii) the Participant’s death (each
as defined in, and determined under, the Employment Agreement), then, except as
otherwise provided in Section 4(d), the Participant shall immediately vest in
the number of Restricted Stock Units equal to 100,000, multiplied by a fraction
(in no event greater than 1), the numerator of which is equal to the sum of
(A) the number of days elapsed from January 1, 2015 through and including the
date of termination plus (B) 365 and the denominator of which is 1,096. All
remaining unvested Restricted Stock Units credited to the Account shall be
forfeited without further consideration to the Participant.

(iii) Without Cause; Good Reason. If prior to the occurrence of a Change in
Control, the Participant’s employment with the Company terminates prior to the
Vesting Date due to (i) the Company’s termination other than for Cause, or
(ii) the Participant’s resignation for Good Reason (each as defined in, and
determined under, the Employment Agreement), then, except as otherwise provided
in Section 4(d), the Participant shall immediately vest in the number of
Restricted Stock Units equal to the number of Restricted Stock Units determined
in accordance with Exhibit B (based on the Company’s Average Stock Price as of
the date of the termination of employment), multiplied by a fraction (in no
event greater than 1), the numerator of which is equal to the sum of (A) the
number of days elapsed from January 1, 2015 through and including the date of
termination plus (B) 365 and the denominator of which is 1,096. All remaining
unvested Restricted Stock Units credited to the Account shall be forfeited
without further consideration to the Participant.

 

2



--------------------------------------------------------------------------------

(iv) Change in Control. If a Change in Control occurs while the Restricted Stock
Units are still outstanding, then the Participant shall be deemed to have earned
the number of Restricted Stock Units (the “Earned CIC RSUs”) determined in
accordance with Exhibit A (based on the Company’s Average Stock Price as of the
date of the Change in Control). All remaining unvested Restricted Stock Units
credited to the Account shall be forfeited without further consideration to the
Participant. As of the occurrence of such Change in Control, the Earned CIC RSUs
shall convert into solely service-based Restricted Stock Units which shall cliff
vest on the Vesting Date, provided that the Participant remains in continuous
service with the Company or any of its subsidiaries through such date; provided,
further, that if the Participant’s employment with the Company terminates upon
or after the occurrence of such Change in Control and prior to the Vesting Date,
due to (i) the Company’s termination other than for Cause, (ii) the
Participant’s Disability, (iii) the Participant’s death or (iv) the
Participant’s resignation with Good Reason (each as defined in, and determined
under, the Employment Agreement), then the Participant shall immediately vest as
of the date of termination in a number of Restricted Stock Units (the
“Qualifying Termination RSUs”) equal to the product of (x) the Earned CIC RSUs
multiplied by (y) a fraction (in no event greater than 1), the numerator of
which is equal to the sum of (A) the number of days elapsed from January 1, 2015
through and including the date of termination plus (B) 365 and the denominator
of which is 1,096; provided, further, that if the Committee has not made a
provision for the substitution, assumption, exchange or other continuation of
the Award in connection with a Change in Control, then the Earned CIC RSUs shall
become fully vested immediately prior to the Change in Control. In addition, if
the Participant’s employment is involuntarily terminated by the Company other
than for Cause (and other than due to Disability) prior to occurrence of the
Change in Control, and if it is reasonably demonstrated by the Participant that
such termination of employment (x) was at the request of a third party who has
taken steps reasonably calculated to effect a Change in Control or (y) otherwise
arose in connection with or anticipation of a Change in Control, then, in
addition to the number of Restricted Stock Units that vest in accordance with
Section 4(b) or Section 4(c), as applicable, the Participant shall vest in an
additional number of Restricted Stock Units determined as the excess, if any, of
(A) the number of Qualifying Termination RSUs (determined as if the Participant
had remained employed with the Company through the date that a Change in Control
occurs and incurred such termination immediately thereafter), over (b) the
number of Restricted Stock Units that vested in accordance with Section 4(b) or
Section 4(c), as applicable.

Section 17. Terms.

(i) Settlement. As soon as practicable following the applicable Vesting Date
(which term shall, for purposes of this Section 5 only, include as applicable
the date of any Change in Control, or any termination of employment, that
results in vesting of Restricted Stock Units pursuant to Section 4), the Company
shall settle the portion of the Award that is vested as of such date and shall
therefore (i) issue and deliver to the Participant one share

 

3



--------------------------------------------------------------------------------

of Common Stock for each Restricted Stock Unit subject to the Award that has
vested (the “RSU Shares”), with any fractional shares paid out in cash (and,
upon such settlement, the Restricted Stock Units shall cease to be credited to
the Account) and (ii) enter the Participant’s name as a stockholder of record
with respect to the RSU Shares on the books of the Company. The Committee shall
make all determinations with respect to the Performance-Based RSUs as soon as
administratively practicable after the applicable Vesting Date, such that
settlement of the earned and vested Restricted Stock Units shall be made within
the applicable short-term deferral period for purposes of Section 409A of the
Code.

(ii) Dividend Equivalents. If on any date that Restricted Stock Units remain
credited to the Account, dividends or other distributions are made by the
Company on outstanding shares of its Common Stock (“Shares”) (each, a “Dividend
Payment Date”), then the Participant’s Account shall, as of each such Dividend
Payment Date, be credited with an amount (each such amount, a “Dividend
Equivalent Amount”) equal to the product of (i) the number of Restricted Stock
Units in the Account as of the Dividend Payment Date and (ii) the per Share cash
amount of such dividend (or, in the case of a dividend payable in Shares or
other property, the per Share equivalent cash value of such dividend as
determined in good faith by the Committee). On the applicable Vesting Date, in
connection with the settlement and delivery of RSU Shares as contemplated by
Section 5(a), the Participant shall be entitled to receive a payment, without
interest, of an amount in cash equal to the accumulated Dividend Equivalent
Amounts in respect of the RSU Shares so delivered.

(iii) Taxes and Withholding. Upon the settlement of the Award in accordance with
Section 5(a) hereof, the Participant shall recognize taxable income in respect
of the Award, and the Company shall report such taxable income to the
appropriate taxing authorities in respect of the Award as it determines to be
necessary and appropriate. Upon the settlement of the Award in RSU Shares, the
Participant shall be required as a condition of such settlement to pay to the
Company by check or wire transfer the amount of any income, payroll, or social
tax withholding that the Company determines is required; provided that the
Participant may elect to satisfy such tax withholding obligation by having the
Company withhold from the settlement that number of RSU Shares having a Fair
Market Value equal to the amount of such withholding; provided, further, that
the number of RSU Shares that may be so withheld by the Company shall be limited
to that number of RSU Shares having an aggregate Fair Market Value on the date
of such withholding equal to the aggregate amount of the Participant’s income,
payroll and social tax liabilities based upon the applicable minimum withholding
rates.

(iv) Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. The Participant acknowledges and agrees that, with respect to
each Restricted Stock Unit credited to his Account, he has no voting rights with
respect to the Company unless and until each such Restricted Stock Unit is
settled in RSU Shares pursuant to Section 5(a) hereof.

 

4



--------------------------------------------------------------------------------

(v) Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock underlying the Restricted Stock
Units unless, until and to the extent that (i) the Company shall have issued and
delivered to the Participant the shares of Common Stock underlying the
Restricted Stock Units and (ii) the Participant’s name shall have been entered
as a stockholder of record with respect to such shares of Common Stock on the
books of the Company. Thereafter, the Participant shall be the record owner of
the RSU Shares settled upon such applicable date unless and until such RSU
Shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a common stockholder of the Company, including, without
limitation, voting rights, if any, with respect to the RSU Shares.

Section 18. Miscellaneous.

(i) General Assets. All amounts credited to the Account under this Agreement
shall continue for all purposes to be part of the general assets of the Company.
The Participant’s interest in the Account shall make the Participant only a
general, unsecured creditor of the Company.

(ii) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

ExlService Holdings, Inc.

280 Park Avenue, 38th Floor

New York, NY 10017

Attention: General Counsel

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

Section 19. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

5



--------------------------------------------------------------------------------

Section 20. No Rights to Employment. Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

Section 21. Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the Participant’s estate shall be deemed
to be the Participant’s beneficiary.

Section 22. Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and to the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

Section 23. Entire Agreement. This Agreement and the Plan and the Employment
Agreement contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto (including
the original Restricted Stock Unit Agreement between the Participant and the
Company, dated April 29, 2015). No change, modification or waiver of any
provision of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.

Section 24. Bound by Plan. By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan except to the extent otherwise provided in this Agreement.

Section 25. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

Section 26. JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

 

6



--------------------------------------------------------------------------------

Section 27. Electronic Delivery and Acceptance. The Company has decided to
deliver documents related to current or future participation in the Plan by
electronic means and to request Participant’s consent to participate in the Plan
by electronic means. Subject to the second sentence of Section 11 above,
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through the current plan administrator’s
on-line system, or any other on-line system or electronic means that the Company
may decide, in its sole discretion, to use in the future.

Section 28. Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

Section 29. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. PLEASE NOTE:
Participant’s designation/election via the current plan administrator’s website
that Participant has read and accepted the terms of this Agreement and the terms
and conditions of the Plan is considered Participant’s electronic signature and
Participant’s express consent to this Agreement and the terms and conditions set
forth in the Plan.

[Remainder of page intentionally left blank; signature page to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

ExlService Holdings, Inc.

 

By: Title:

 

Rohit Kapoor

 

8



--------------------------------------------------------------------------------

Exhibit A

The Company’s Average Stock Price will be computed. The Participant shall earn
from 0% to 200% of the Restricted Stock Units based on the Average Stock Price
achieved, pursuant to the chart below:

 

Average Stock Price

   Vested or Earned Percentage  

$50.00 or more

     200 % 

$37.50

     100 % 

Less than $37.50

     0 % 

The percentage of Restricted Stock Units earned will be determined based on
straight-line interpolation to the extent the Company’s Average Stock Price
falls between $37.50 and $50.00. No Restricted Stock Units shall be earned if
the Company’s Average Stock Price is less than $37.50. In the event that, at any
time after April 29, 2015, any of the events described in Section 13 of the Plan
occurs, equitable adjustments as determined by the Committee shall be made in
the Average Stock Price targets listed above so that the difficulty of attaining
the targets is neither increased nor decreased.

“The Company’s Average Stock Price”, when used with respect to any date other
than a date on which a Change in Control occurs, shall mean the average Fair
Market Value of the Common Stock over the 60 calendar days that immediately
precede such date. “The Company’s Average Stock Price”, when used with respect
to a date on which a Change in Control occurs, shall mean Fair Market Value on
such date.

 

9



--------------------------------------------------------------------------------

Exhibit B

The Company’s Average Stock Price (as determined under Exhibit A) will be
computed.

1. If termination of employment occurs prior to January 1, 2016, then the
Participant shall earn from 0% to 200% of the Restricted Stock Units based on
the Average Stock Price achieved, pursuant to the chart below:

 

Average Stock Price

   Vested or Earned Percentage  

$50.00 or more

     200 % 

$37.50

     100 % 

Less than $37.50

     0 % 

The percentage of Restricted Stock Units earned will be determined based on
straight-line interpolation to the extent the Company’s Average Stock Price
falls between $37.50 and $50.00. No Restricted Stock Units shall be earned if
the Company’s Average Stock Price is less than $37.50.

2. If termination of employment occurs on or after January 1, 2016, then the
Participant shall earn from 0% to 200% of the Restricted Stock Units based on
the Average Stock Price achieved, pursuant to the chart below:

 

Average Stock Price

   Vested or Earned Percentage  

“Adj Max Price” or more

     200 % 

“Adj Min Price”

     100 % 

Less than “Adj Min Price”

     0 % 

The “Adj Max Price” shall be determined by straight-line interpolation between
$35.40 and $50.00, based on the portion of the two-year period (1/1/16-12/31/17)
elapsed through the date of termination of employment. The “Adj Min Price” shall
be determined by straight-line interpolation between $31.23 and $37.50, based on
the portion of the two-year period (1/1/16-12/31/17) elapsed through the date of
termination of employment. The percentage of Restricted Stock Units earned will
be determined based on straight-line interpolation to the extent the Company’s
Average Stock Price falls between the Adj Min Price and the Adj Max Price. No
Restricted Stock Units shall be earned if the Company’s Average Stock Price is
less than the Adj Min Price.

 

10



--------------------------------------------------------------------------------

For example, if the date of termination of employment is July 1, 2016, and the
Company’s Average Stock Price on July 1, 2016 was $35.30, then:

 

  •   the Adj Max Price would be $39.05;

 

  •   the Adj Min Price would be $32.80 (and no Restricted Stock Units would be
earned if the Company’s Average Stock Price were less than $32.80); and

 

  •   140% of the Restricted Stock Units would be earned.

3. In the event that, at any time after April 29, 2015, any of the events
described in Section 13 of the Plan occurs, equitable adjustments as determined
by the Committee shall be made in the Average Stock Price targets listed above
so that the difficulty of attaining the targets is neither increased nor
decreased.

4. For the avoidance of doubt, the number of Restricted Stock Units earned as
determined in accordance with the foregoing provisions of this Exhibit B shall
then be multiplied by the relevant fraction as contemplated by Section 4(c).

 

11



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, proceedings, obligations, debts, accounts, attorneys’
fees, judgments, losses, and liabilities, of whatsoever kind or nature, in law,
in equity, or otherwise, except as otherwise provided below. Capitalized terms
used but not defined in this Release will have the meanings given to them in the
Employment Agreement dated as of April     , 2015, between ExlService Holdings,
Inc. (the “Company) and Rohit Kapoor (my “Employment Agreement”).

For and in consideration of the payments and benefits (other than Accrued
Obligations) provided to me pursuant to Section 7 of the Employment Agreement
(“Severance Benefits”), and other good and valuable consideration, I, for and on
behalf of myself and my executors, heirs, administrators, representatives, and
assigns, hereby agree to release and forever discharge the Company and each of
its direct and indirect parent and subsidiary entities, and all of their
respective predecessors, successors, and past, current, and future parent
entities, affiliates, subsidiary entities, investors, directors, shareholders,
members, officers, general or limited partners, employees, attorneys, agents,
and representatives, and the employee benefit plans in which I am or have been a
participant by virtue of my employment with or service to the Company
(collectively, the “Company Releasees”), from any and all claims that I have or
may have had against the Company Releasees based on any events or circumstances
arising or occurring on or prior to the date hereof, including without
limitation those arising directly or indirectly out of, relating to, or in any
other way involving in any manner whatsoever my employment by or service to the
Company or the termination thereof, including without limitation any and all
claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, intentional infliction
of emotional distress, whistleblowing, or liability in tort, and claims of any
kind that may be brought in any court or administrative agency, and any related
claims for attorneys’ fees and costs, including, without limitation, claims
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000, et seq.; the Americans with Disabilities Act, as amended, 42
U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. §
701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42
U.S.C. Section 1981, et seq.; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act, as
amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal Contract
Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act,
as amended, 29 U.S.C. § 1001 et seq.; and any similar state or local law. I
agree further that this Release may be pleaded as a full defense to any claim
that is

 

1



--------------------------------------------------------------------------------

covered by this Release (collectively, “Covered Claims”) and that is raised in
any action, suit, arbitration, or other proceeding that is or may be initiated,
prosecuted, or maintained by me or my descendants, dependents, heirs, executors,
administrators, or assigns. By signing this Release, I acknowledge that I intend
to waive and release all rights known or unknown that are based on any Covered
Claim that I may have against the Company Releasees under these and any other
laws.

I acknowledge and agree that as of the date I execute this Release, I have
either (x) not filed any Covered Claim against any of the Company Releasees
before any local, state, federal, or foreign agency, court, arbitrator,
mediator, arbitration or mediation panel, or other body (each individually a
“Proceeding”) or (y) if I have filed any such Covered Claim I will promptly
withdraw it. I (i) acknowledge that I will not, on or after the date I execute
this Release, initiate or cause to be initiated on my behalf any Proceeding that
is based on any Covered Claim, and will not (except as required by law)
participate in any Proceeding to the extent that it is based on any Covered
Claim; and (ii) waive any right that I may have to benefit in any manner from
any relief (whether monetary or otherwise) arising out of any Proceeding and
attributable to any Covered Claim, including any Proceeding conducted by the
Equal Employment Opportunity Commission (“EEOC”). I understand that, by
executing this Release, I will be limiting the availability of certain remedies
that I may have against the Company and limiting also my ability to pursue
certain claims against the Company Releasees.

By executing this Release, I specifically release all Covered Claims relating to
my employment and its termination under ADEA, a federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefit plans.

Notwithstanding the generality of the foregoing, I do not release (i) claims
that arise under, or are preserved by, Section 7 of the Employment Agreement;
(ii) claims based on events occurring on or after the date that I execute this
Release; (iii) claims against any Company Releasee other than the Company and
its affiliates that do not arise out of, or relate to, my employment with the
Company or the termination thereof, (iv) claims I have solely in my capacity as
a direct or indirect equity holder in any entity, (v) claims for indemnification
with respect to services performed prior to the termination of my employment,
whether pursuant to a contract, document, instrument, or law, or (vi) claims
that cannot be waived by law. Nothing in this Release shall prevent me from
(i) initiating or causing to be initiated on my behalf any claim against the
Company before any local, state, or federal agency, court, or other body
challenging the validity of the waiver of my claims under the ADEA (but no other
portion of such waiver); or (ii) initiating or participating in an investigation
or proceeding conducted by the EEOC.

 

2



--------------------------------------------------------------------------------

I acknowledge that I have been given at least [21]/[45]2 days in which to
consider this Release. I acknowledge further that the Company has advised me to
consult with an attorney of my choice before signing this Release, and I have
had sufficient time to consider the terms of this Release. I represent and
acknowledge that if I execute this Release before [21]/[45] days have elapsed, I
do so knowingly, voluntarily, and upon the advice and with the approval of my
legal counsel (if any), and that I voluntarily waive any remaining consideration
period.

I understand that after executing this Release, I have the right to revoke it
within seven days after its execution. I understand that this Release will not
become effective and enforceable unless the seven-day revocation period passes
and I do not revoke the Release in writing. I understand that this Release may
not be revoked after the seven-day revocation period has passed. I understand
also that any revocation of this Release must be made in writing and delivered
to the Company at its principal place of business within the seven-day period.

This Release will become effective, irrevocable, and binding on the eighth day
after its execution, so long as I have not timely revoked it as set forth above.
I understand and acknowledge that I will not be entitled to the Severance
Benefits unless this Release is effective on or before the date that is 60 days
following my Termination Date.

I hereby agree to waive any and all claims to re-employment with the Company or
any of its affiliates and affirmatively agree not to seek further employment
with the Company or any of its affiliates.

The provisions of this Release will be binding upon my heirs, executors,
administrators, legal representatives, and assigns. If any provision of this
Release will be held by any court of competent jurisdiction to be illegal, void,
or unenforceable, such provision will be of no force or effect. The illegality
or unenforceability of such provision, however, will have no effect upon and
will not impair the enforceability of any other provision of this Release.

This Release will be governed in accordance with the laws of the State of New
York, without reference to the principles of conflicts of law. Any dispute or
claim arising out of or relating to this Release or claim of breach hereof will
be resolved in accordance with the provisions of Section 12(g) of the Employment
Agreement. By execution of this Release, I am waiving any right to trial by jury
in connection with any suit, action, or proceeding under or in connection with
this Release.

 

 

Rohit Kapoor

 

DATE

 

2  Note to Draft: To be selected based on whether applicable termination was “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967).

 

3